The check for $1,200, given by the defendant to the witness Mrs. C.W. Renfro, bears the same date as the alleged forged check, September 18, 1920. Mrs. Renfro testified that it was given to her by the defendant just before she went with him to the Minstrel, which was just about the same time of day the alleged forged check is said to have been uttered. It is not contended that the check was in payment of any debt, or that its drawing was a bona fide transaction, but it is said by both Mrs. Renfro and the defendant to have been a joke. The perpetration of such jokes and the recklessness with which it was done was relevant to be submitted to the jury, as the trial judge stated at the time of its admission and in his oral charge, to be considered by them in throwing light on the intent with which the alleged forged check was drawn. But if it be conceded to have been error to admit the $1,200 check, how can the defendant complain? If it was drawn and delivered to Mrs. Renfro, in the manner stated, it could do the defendant no possible harm, and its consideration by the jury to the conclusion that it was a joke could not have thrown any adverse light on the intent with which the alleged forged check was drawn.
The fear expressed in the majority opinion that the introduction of the "joke" check might be used by the jury for a comparison of handwriting is not, in my opinion, well founded. the instruction was specific that it was not permitted to go to the jury for any such purpose.
Believing that there was no reversible error committed in the trial of the cause, I am impressed that the judgment of conviction should be affirmed.
Affirmed. *Page 186